 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   TAMMY ENCALADE,                                   Case No. 1:21-cv-00246-DAD-BAM
12                      Plaintiff,                     ORDER GRANTING JOINT MOTION
                                                       FOR TEMPORARY STAY
13          v.
                                                       (Doc. 21)
14   C R BARD INCORPORATED, et al.,
15                      Defendants.
16

17          Currently before the Court is the parties’ Joint Motion for Temporary Stay filed on May
18   25, 2021. (Doc. 21.) The parties request that the Court enter a stay of discovery and all pretrial
19   deadlines in this case and that the Initial Scheduling Conference be continued for a period of
20   ninety (90) days to permit them to pursue settlement negotiations of this case and all cases of
21   Plaintiff’s counsel recently remanded from the MDL. (Id.)
22          Upon consideration, and for good cause appearing, the parties’ Joint Motion for
23   Temporary Stay is GRANTED, and discovery and all pretrial deadlines in this matter are
24   STAYED for ninety (90) days while the parties pursue settlement negotiations. The Scheduling
25   Conference currently set for June 8, 2021, is CONTINUED to September 9, 2021, at 9:00 AM
26   in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. At least one (1)
27   week prior to the conference, the parties shall file a Joint Scheduling Report. The parties shall
28
                                                      1
 1   appear at the conference remotely either via Zoom video conference or Zoom telephone number.

 2   The parties will be provided with the Zoom ID and password by the Courtroom Deputy prior to

 3   the conference. The Zoom ID number and password are confidential and are not to be shared.

 4   Appropriate court attire required. If the parties file a notice of settlement prior to the conference,

 5   then the conference will be vacated.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     May 27, 2021                                 /s/ Barbara   A. McAuliffe             _
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10
            .
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
